AUSTIN


                                              January 20, 1939

Hon. &!aurlosBulloak
Oounty Attorney
Fort Stockton,    Texas
Dear Mr. Bullock:




                                              three queatioas a8
                                             thla ofiiae. Tour
que8tioa8 are aa fo


                                       ourisr for the

                                          Otity to pay part
                                  floor     alao ,m~loyed by




                      to the aboto, I em annwerlng your queatlom
in their mm8
            1. Seotion 741 of the Postal Lawn and Regulations
of 1913,   proTlde0:
          Vhat a rural mall oarrler ahall not hold any
     atate, ootznty,munioipal or a tomahip offioe.”
Hon. hkurloe   Bulloak,   January 20, 1939, Pqe   2


           The ease of Groves YB. Borden, 84 SB 1042, Xiolde:
          "A rural mall oarrler appointed by the Poat-
     master Ganeral, a member of the oablnet and head
     of his department I8 an offloer.w
          The oases, Murray vs. State, 6CrSW (2nd) 274; State
vs. Brooks, 42 Texas 62 and Travis vs. Harris, 13 Texas SOT,
hold that a deputy sheriff la a puE1110ofiioer.
          ArtIole 14, Seotlon 2 of the Unltad States Conrtl-
tutlon and Artlole 16, SeotIOn 40 Of the State QOnstIfutfOn
prohibits a person from holding two lnoompatlbleoffioer.
          In view of tha foregoing authorities,your s&St
question must be aummred in the negative.
          2.  The Oomal86Ionera*Oourt may employ nndfieor
or the alty to perform servlo&s whloh are not raqulred of
him by law and may oontraot to pay hti additional oarpenu-
tion tharefor. H0wever. thm COmmIsalonarslOourt'har no
authority to pay ruoh oifloer for duties performedwbloh ara
FWq;gd~ a? him by law. httimore ~8. Tarrant OounBy 184
      . Tekne Jarisprudenoe~, Vol. 34, page bJJ, Se&a     l19.
          You are re8peotfullyadrlmd that It Is onlaw?ul
for the oounty to pay a poaoe orfloor of ths Ulty of tprt
Stooktoo iOr rrerrloei!
                      rendered by hintfor the oounty Other
than those not raqulrad OS him by law.
          3.  Artiole SJ39Sauthorizes the Commfssloner8'OtMWt
to allow an orfioer oompaaaatI0nror 6x orri010 8ervloe8 pro-
vided that suoh oompenaation,together with fees retained b7
him, %oes not amount tcimore than the maximum tee allowed by
law.
          On November 9, 1928, tha Hon. H. Grady Chandler,
Aselbtant.AttorneyGeneral, rendered en opinion hold1
                                                     Y oitI
arreot that Justfoaa of the Peaoe may be paid ex off10   oo1-
penaatlon.
           You are reepsotfullyadvised that the &numi ehrr8*
Court my pay ex orrlolosalaries to Justloes 0f the se
provided that euoh oompeasatlonetogether with the is?* ra-
 Hon. Yaurloe Bullook, January 20, 1939, Page 3


 talned by them does not exoeed the maximum fee allowed by
 law.
             Trustlne that the foregoing answers your lnqulrlee,
' I remain
                                       Very truly your8
                                   ATTORN!i!!'GERERAL
                                                   OF TEXAS




 AWrAW




                                          .